MANDERINO, Justice,
concurring.
I join in Mr. Justice Pomeroy’s opinion. Judicial review of arbitration awards does not depend on whether or not certain language in an act, or in a particular case, can be interpreted with different shades of meaning. The majority opinion points out that no conflict exists between the standard of review in the Arbitration Act of 1927 and that recognized by federal decisional law in the field of labor relations. Likewise, the majority properly notes that the Act of 1927 does not dictate a “different *599scrutiny” of an arbitration award than required in the federal decisions.
The important point about judicial review of arbitration awards is that the arbitration is, except in limited situations, “the court of last resort.” The arbitrator may make a mistake just as any court of last resort, including this one, may do. A mistake, however, is not a sufficient basis to take away the arbitrator’s role as the court of last resort. Thus, if the arbitrator’s award is derived from the agreement between the parties, it can not be upset by the courts, whether or not the arbitrator erred. To hold otherwise would frustrate the whole concept and purpose of binding arbitration.